DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “display driver board” of Claim 1 comprising a “first TYPE-C interface” and a “second TYPE-C interface” must be shown in Figure 1.  No new matter should be entered.
The originally filed disclosure appears to suggest that the “Second connection device” as shown in Figure 1 is intended to be connected to a “Second TYPE-C interface.”  However, Figure 1 shows the “Second connection device” as being connected to a “Second SWITCH chip.”  Further, the output of the “First TYPE-C Figure 1 has no label.  The originally filed disclosure appears to suggest that the output of the “First TYPE-C interface” in Figure 1 is intended to be labeled as a “Display signal.”

Further, the “display driver board” of Claim 1 comprising a “communication control circuit” such that “a CC signal connection end of the protocol chip is connected to CC signal connection ends of the first TYPE-C interface and the second TYPE-C interface through a communication control circuit, respectively” must be shown.  This claimed feature is entirely absent from the “display driver board” of Figure 1 as the “Protocol chip” of Figure 1 is shown to be directly connected the “first TYPE-C interface and the second TYPE-C interface” without an intervening “communication control circuit.”  No new matter should be entered.

Further, the intended “USB port switch” of Figure 1 is erroneously labeled as “USB port swith.”  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Independent Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint Claim 1 recites a “display driver board” comprising “signal output ends of the first SWITCH chip and the second SWITCH chip” that are “connected to a display signal processing circuit.”  However, Figure 1 of the originally filed disclosure plainly suggests that “signal output ends of the first SWITCH chip and the second SWITCH chip” are connected to a “First display signal processing circuit” and a “Second display signal processing circuit,” respectively, not a single “display signal processing circuit” as claimed.  Dependent Claim 5 further defines the claimed “display signal processing circuit” as comprising “a first display signal processing circuit and a second display signal processing circuit.”  However, nothing in independent Claim 1, dependent Claim 5, originally filed Figure 1, or the originally filed specification provide for a “display driver board” comprising a single “display signal processing circuit” that is connected to “signal output ends of the first SWITCH chip and the second SWITCH chip” as claimed.  In fact, the originally filed disclosure plainly suggests that the structure and functionality of the claimed “display driver board” necessarily requires a “signal output end” of the “first SWITCH chip” to be connected to a “first display signal processing circuit” and a “signal output end” of the “second SWITCH chip” to be connected to a “second display signal processing circuit,” as each of the “first display signal processing circuit” and the “second display signal processing circuit” respectively receive different inputs and respectively produce different outputs based on those inputs.

Claim 2 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claim 2 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  Claim 2 recites that “a drain of the first MOS transistor Q13 is connected to a TYPEC0_VBUS_DET terminal…” and that “a drain of the second MOS transistor Q12 is connected to a TYPEC1_VBUS_DET terminal.”  Originally filed Figure 10 merely provides labels “TYPEC0_VBUS_DET” and “TYPEC1_VBUS_DET” on wires connecting to a “PD power control circuit.”  It is wholly unclear from the originally filed disclosure what the claimed “TYPEC0_VBUS_DET terminal” and the claimed “TYPEC1_VBUS_DET terminal” are intended to reference.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hundal et al. (US 2017 / 0046289) discloses (see Fig. 1) a display driver system with multiple TYPE-C full-function interfaces (see (106, 110, 114)) comprising a first TYPE-C interface (106) and a second TYPE-C interface (110), wherein signal input ends of the first TYPE-C interface (106) and the second TYPE-C interface (110) are connected to signal output ends of a first connection device (136) and a second 
Pan et al. (US 2016 / 0156137) discloses (see Figs. 2A-2C) a TYPE-C full-function interface (200) that is functional, in combination with a switching circuit (220), to operate in a plurality of modes (see Page 3 through Page 4, Para. [0020], [0024]-[0025], and [0027]-[0028]).
Chen (US 10,708,541) discloses (see Fig. 2) a display driver board (12) with multiple TYPE-C full-function interfaces (100, 101), comprising a first TYPE-C interface (100) and a second TYPE-C interface (101), wherein signal input ends of the first TYPE-C interface (100) and the second TYPE-C interface (101) are connected to signal output ends of a first connection device (20) and a second connection device (22), respectively; a CC signal connection end of a protocol chip (108) is connected to CC signal connection ends of the first TYPE-C interface (100) and the second TYPE-C interface (101) through a communication control circuit (108B), respectively; USB2.0 signal ends of the first TYPE-C interface (100) and the second TYPE-C interface (101) are bidirectionally connected to a signal input end of a USB port switch (104), and a 
Wright et al. (US 2020 / 0151129) suggests relevant art at Figure 8A, which is derived at least in part from Figure 5A, which appears to be prior art (note that US 2020 / 0151129 cites the Provisional Application 62/758,252).  As shown in Figure 5A, a display driver board (520) comprises multiple TYPE-C full-function interfaces (524a, 524b), comprising a first TYPE-C interface (524a) and a second TYPE-C interface (524b), wherein signal input ends of the first TYPE-C interface (524a) and the second TYPE-C interface (524b) are connected to signal output ends of a first connection device (510) and a second connection device (512), respectively; output signal ends of the first TYPE-C interface (524a) and the second TYPE-C interface (524b) are connected to signal input ends of a first SWITCH chip (518) and a second SWITCH chip (516), respectively; signal output ends of the first SWITCH chip (518) and the second SWITCH chip (516) are connected to a display signal processing circuit (502; see Page 5, Para. [0051]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622